internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-125906-00 date date legend taxpayer entity date one individual a cpa firm dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement and certifications described in sec_1_1503-2 with respect to entity for the tax_year ended on date one the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process entity elected to be classified as a partnership for u s federal_income_tax purposes entity generated an operating loss which was passed through in part to taxpayer and deducted on taxpayer’s u s consolidated tax_return for the tax_year ended on date one the tax_return was timely filed under extension through inadvertence the agreement including certifications required under sec_1_1503-2 i was not filed with the tax_return plr-125906-00 individual a is a tax partner with cpa firm and was engaged by taxpayer to provide advice regarding the steps necessary to allow taxpayer to use the losses of entity in taxpayer’s consolidated tax_return individual a’s affidavit describes the circumstances surrounding the failure to timely file the agreement and certifications required under sec_1 g i and establishes that taxpayer relied upon individual a for advice regarding the use of entity’s losses taxpayer is seeking relief before the failure_to_file the agreement is discovered by the irs sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation g i fixes the time to file the agreement including certifications and therefore the agreement is a regulatory election under sec_301_9100-1 accordingly the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement and certifications described in sec_1_1503-2 with respect to entity for the tax_year ended on date one the granting of an extension of time to file the agreement is not a determination that taxpayer is otherwise eligible to file the agreement sec_301 -1 a no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the agreement plr-125906-00 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely allen goldstein reviewer office of the associate chief_counsel international
